Criminal prosecution upon a warrant charging a violation of the prohibition laws.
The evidence in this case discloses that the husband of the defendant swore out a search warrant against his wife, and, using this warrant, officers went to the home of the defendant and found her pouring whisky through a hole in the floor. Upon a search of the premises, seven one-half gallon jars of contraband liquor were found. *Page 538 
Verdict: Guilty as charged in the warrant of having whisky in her possession for the purpose of sale.
Judgment: Imprisonment in the county jail for six months, to be hired out by county commissioners. The defendant appealed, assigning errors.
The several assignments of error shown in the record on appeal are without sufficient merit to disturb the verdict below.
In the trial below, we find
No error.